Citation Nr: 0326833	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1947 to 
August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

On his May 2002 substantive appeal, the veteran requested to 
appear at a Board hearing at the RO.  However, in an October 
2002 written statement, the veteran withdrew his hearing 
request and requested that his case be forwarded to the Board 
for a decision on his claim.  As result, the Board believes 
all due process requirements were met with regard to his 
hearing request.


FINDINGS OF FACT

1.  An unappealed December 1962 rating decision denied 
service connection for bilateral hearing loss.

2.  The evidence added to the record since the December 1962 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for bilateral hearing loss, and is so significant 
as to warrant readjudication of the merits of the claim on 
appeal.


CONCLUSION OF LAW

Evidence received since the December 1962 rating decision 
that denied service connection for bilateral hearing loss is 
new and material, and the claim for service connection for 
bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5100-
5103A, 5106, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003) (holding that the regulation codified at 
38 C.F.R.§ 3.159(b)(1) is invalid because it imposes on 
claimants an arbitrary new deadline that does not represent a 
reasonable exercise of VA's authority).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Introduction, above.  The record on appeal 
is sufficient to resolve the matter as to whether the claim 
should be reopened. 

II.  New and Material Evidence

The RO, in a decision dated in December 1962, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The RO found at the time that the 
veteran's service medical records did not reflect complaints 
or diagnosis of, or treatment for, bilateral hearing loss.  
The veteran did not appeal the RO's decision, and it became 
final based upon the evidence then of record.

The evidence of record at the time of the December 1962 RO 
decision which denied service connection for bilateral 
hearing loss includes the veteran's service medical records.  
When examined for enlistment into service in November 1947, 
the veteran's hearing was 15/15, bilaterally, on the 
whispered voice test.  Service medical records are not 
referable to complaints of, or treatment for, defective 
hearing.  When examined for discharge and reeinlistment in 
November 1950, and when he was examined for discharge in 
August 1953, the veteran's hearing was 15/15, bilaterally, on 
the whispered and spoken voice tests.  

According to the veteran's Honorable Discharge record, his 
military occupational specialty in service was general 
instructor.

Post-service, VA examined the veteran in December 1962.  
According to the VA ear, nose, and throat (ENT) consultation 
report, the veteran complained of hearing trouble and 
described difficulty in his work as a public interviewer.  He 
also had difficulty in hearing when the noise level was high.  
The veteran said his left ear seemed worse than his right 
ear.  On examination, hearing acuity to conversational voice 
was at 20 feet in each ear.  The VA examiner said the veteran 
might have a high frequency loss of hearing that could only 
be detected by examination with the perimeter instrument.  
External ear canals were normal.  The tympanic membranes were 
both intact, and there was no evidence of middle ear disease 
other than a moderate amount of retraction of the upper 
portions of both membranes.  Examination of the nose revealed 
that the internal and external architecture were normal and 
there was no evidence of sinus or nasal disease.  The 
veteran's mouth, tongue, teeth, tonsils, larynx, and pharynx 
were normal.  The diagnosis was hearing acuity in the right 
ear, 20 feet and, in the left ear 20 feet to conversational 
voice.  The VA examiner said that the veteran might have a 
high frequency loss of hearing.  The veteran was not referred 
the VA audiology clinic, and it was noted that that there was 
no record of treatment in service.

The December 1962 RO rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the December 1962 decision that was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in April 2001, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's current claim was 
received by the RO in April 2001.  The evidence added to the 
record includes VA and non-VA medical records, dated from 
1968 to 1999, and the veteran's written statements.

A December 1999 private medical record reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
80
85
85
LEFT
       
20
40
65
70
75

In a March 2001 letter, C.H., M.D., documented the findings 
of the veteran's December 1999 evaluation.  It was noted 
that, in November 1999, the veteran gave a history of 
longstanding hearing loss, worse in the left ear.  He gave a 
history of noise exposure, in the form of gunfire, years 
before, and a history of smoking for twenty-five years, but 
said he had quit in approximately 1956.  There was no other 
history regarding his ears or hearing.  Dr. H. found that the 
veteran had a mild to profound down-sloping sensorineural 
hearing loss in the left ear and a mild to severe down-
sloping sensorineural hearing loss in the right ear.  The 
physician advised the veteran that there was no way to 
determine with certainty precisely what had caused his 
hearing loss.  Dr. H. stated, "[w]hile the pattern was 
typical of noise-induced hearing loss, the contribution from 
any period of noise exposure can never be determined from 
just one hearing test."  

Further, according to Dr. H., other potential contributing 
causes might have been the veteran's cigarette smoking, 
atherosclerosis, a genetic tendency toward progressive 
hearing loss, and any other medical problems the veteran had.  
Dr. H. said that it was impossible to determine how much any 
of these problems had contributed to the veteran's hearing 
loss, but it was very likely that more than one of them were 
to blame.

In a December 2001 written statement, the veteran said that, 
after basic training, he was sent to instructor's school and 
was assigned to the base firing range.  He said all Air Force 
recruits had to complete training in firing sub-machine guns, 
45 caliber pistols, and M1 carbines.  He indicated that 
essentially most of the recruits had never fired a weapon, 
and his job was to assist them when their weapons 
malfunctioned or they had problems with their weapons.  The 
veteran said there were six firing bays that were divided by 
earthen hills to prevent bullets from going astray.  Each of 
the six bays had sixty recruits simultaneously firing daily, 
five days a week, for the two-and-one-half years he worked on 
the range.  He said the firing bays held the noise of all 
these weapons and it was "deafening".  During that time, 
the veteran said, he was not given any type of ear 
protection.  Further, the veteran said that, on one occasion, 
as he bent down to pick up a magazine that had fallen, a 
recruit fired over the top of his head, and the noise was 
deafening.  He said that in those days, he experienced 
hearing loss and, often, ringing in his ears, but it was 
considered "part of [his] job". The veteran said his 
parents and brother had no hearing problems. 

As noted above, the veteran has asserted that he has 
bilateral hearing loss and that the disorder had its origin 
during his period of active service.  Service medical records 
are entirely negative for any reference to complaints of, or 
treatment for, bilateral hearing loss.  

As noted above, the evidence received since the December 1962 
RO decision consists of VA and non-VA medical records, and 
the veteran's written statements.  The March 2001 statement 
from Dr. H. indicates that the veteran gave a history of 
noise exposure in service and that his pattern of hearing 
loss was "typical" of noise-induced hearing loss.  This 
evidence is new, and does bear directly on the question of 
whether the veteran has bilateral hearing loss related to 
active military service.  In the Board's opinion, under the 
Federal Circuit Court caselaw, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for bilateral hearing 
loss, and will issue a decision once that development is 
complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and the appeal is, to that extent, granted.


REMAND

As noted above, the President signed into law the VCAA prior 
to receipt of the veteran's claim.  Under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  But see Paralyzed Veterans of America, 
et. al. v. Secretary of Veterans Affairs, supra. 

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board made a determination 
that the additional evidentiary development is needed prior 
to final appellate consideration of his claim.

In light of the March 2001 statement from Dr. H., to the 
effect that the veteran's hearing loss pattern was 
"typical" of noise-induced hearing loss, and the veteran's 
written statement describing exposure to acoustic trauma as 
an instructor on a firing range, the Board believes the 
veteran should be afforded a VA examination to determine the 
etiology of any diagnosed hearing loss found to be present.

Further, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

Additionally, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this claim, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.  The RO should send the appellant a letter 
regarding the VCAA and its effect on his claim, 
and he should be advised that he might submit any 
additional evidence in support of his claim.

2.  The veteran should be afforded VA ear and 
audiological examination to determine the nature 
and etiology of any bilateral hearing loss found 
to be present.  The examiner is requested to 
obtain a detailed history from the veteran 
regarding his noise exposure in service, as well 
as any noise exposure that may have occurred 
subsequent to his discharge from service.  All 
indicated tests and studies should be conducted 
and all clinical manifestations reported in 
detail.  Based upon the history and clinical 
records, the physician should proffer an opinion, 
with supporting analysis, as to whether it is at 
least as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
bilateral hearing loss is due to the veteran's 
alleged in-service acoustic trauma and is 
consistent with the veteran's description of 
exposure to acoustic trauma in service, or whether 
such an etiology or relationship is unlikely (i.e. 
less than a 50-50 degree of probability).  In 
particular, the examiner is requested to address 
the opinion expressed in the March 2001 statement 
in the file from Dr. Himmelheber.  A complete 
rationale should be provided for all opinions 
offered.  The claims file should be made available 
to the examiner prior to the examination and the 
examination report should indicate whether the 
examiner reviewed the veteran's medical records.

3.  Then, the RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.

4.  Thereafter, the RO should readjudicate the 
appellant's claim for service connection for 
bilateral hearing loss.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with a supplemental statement of the 
case.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the May 2002 statement 
of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



